                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                    AT GREENEVILLE


WILLIE ROBERT WEATHERLY and                           )
CALVIN EDWARD WEATHERLY,                              )
                                                      )
               Plaintiffs,                            )
                                                      )
v.                                                    )       No. 2:18-CV-167
                                                      )
JANICE HILTON and                                     )
WARREN M. HILTON,                                     )
                                                      )
               Defendants.                            )



                                              ORDER

       This matter is before the Court to consider the Report and Recommendation of the United

States Magistrate Judge dated February 27, 2019, [Doc. 5]. In that Report and Recommendation,

the Magistrate Judge recommends that plaintiffs’ motions to proceed in forma pauperis, [Docs. 1,

2], be granted, but that plaintiffs’ complaint be dismissed without prejudice under 28 U.S.C. §

1915(e) for failure to state a federal claim upon which relief can be granted, [Doc. 5 at 6]. Neither

party has filed objections to the recommendation in the time allowed. See Fed. R. Civ. P. 72.

       After consideration of the record as a whole and after careful consideration of the Report

and Recommendation of the United States Magistrate Judge, and for the reasons set out in that

Report and Recommendation which are incorporated by reference herein, it is hereby ORDERED

that this Report and Recommendation is ADOPTED and APPROVED, [Doc. 5], that the plaintiffs’

complaint be dismissed without prejudice

       Also before this Court is plaintiffs’ March 4, 2019 Motion for Status of the Case. [Doc.

6]. Plaintiffs request a hearing, and that plaintiffs’ application to proceed in forma pauperis “be
revi[v]ed and [a] determination be made so the case can proceed through this Court.” [Id. at 2].

Defendants received a determination on their motions to proceed in forma pauperis in the Report

and Recommendation of the United States Magistrate Judge. Accordingly, plaintiffs’ Motion for

Status of Case is DENIED.

       So ordered.

       ENTER:


                                                                   s/J. RONNIE GREER
                                                          UNITED STATES DISTRICT JUDGE
